Citation Nr: 0945024	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  03-29 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an anxiety disorder.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 through 
October 1985.  A January 1986 VA administrative decision 
found that only the period of service from September 1974 to 
September 1984 was under honorable conditions.  

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2006, on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Upon its last review, the Board in part 
remanded the claims at issue.  The Veteran testified at a 
hearing at the RO in January 2003 and before the undersigned 
Veterans Law Judge at a Travel Board hearing in September 
2006.  


FINDINGS OF FACT

1.  The Veteran's anxiety disorder was not caused by, or 
incurred during, his qualifying military service.

2.  Prior to the current attempt to reopen his claim, the 
Veteran's last attempt to reopen his claim of service 
connection for a headache disorder was denied by rating 
decision dated in July 2002.  

3.  The additional evidence received since July 2002 does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a headache disorder.  

4.  Prior to the current attempt to reopen his claim, the 
Veteran's last attempt to reopen his claim of service 
connection for a bilateral foot disorder was denied by rating 
decision dated in July 2002.  



5.  The additional evidence received since July 2002 does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a bilateral foot disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an 
anxiety disorder have not been met.  38 U.S.C.A. §§1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2009).

2.  The July 2002 rating decision which denied entitlement to 
service connection for bilateral foot disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3.  Evidence received since the July 2002 decision is not new 
and material and the petition to reopen the claim of 
entitlement to service connection for bilateral foot disorder 
is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  The July 2002 rating decision which denied entitlement to 
service connection for a bilateral foot disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

5.  Evidence received since the July 2002 decision is not new 
and material and the petition to reopen the claim of 
entitlement to service connection for migraines is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify the Veteran as to how to substantiate his 
claim, and if appropriate, assist him in the development of 
his application to reopen a claim of entitlement to service 
connection for a bilateral foot disorder and a headache 
disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In letters dated in March 2006, February 2007, March 2008, 
and October 2008, the RO provided notice to the Veteran 
regarding the information and evidence necessary to 
substantiate his claims for service connection for anxiety 
disorder, bilateral food disorder, and headache disorder.  
The RO also specified the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.  See 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service connection 
for a bilateral foot disorder and an anxiety disorder, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) established 
requirements with respect to the content of the duty to 
assist notice under the VCAA which must be provided to a 
Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in the October 2008 letter. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the March 2006 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  As to an anxiety disorder, 
the Veteran was accorded a VA examination in August 2001, 
and he was found to be not diagnosed with that disorder.  
As to his petition to reopen his claims of service 
connection for a bilateral foot disorder and a headache 
disorder, because the application to reopen the claims is 
presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct an additional 
medical examination.  38 U.S.C.A §  5103A(d),(g); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA 
need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542 (1996) (holding that unless new and material evidence 
has been submitted, the duty to assist does not attach); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(holding that adequacy of VA medical examination mooted 
upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material 
evidence.)   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


Entitlement to service connection for an anxiety disorder

The Veteran claims that he has an anxiety disorder as the 
result of a personal assault that occurred while on active 
duty.  Because the preponderance of evidence is against the 
claim, the Veteran's claim will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Also for consideration in this matter here are the provisions 
of 38 C.F.R. § 3.303(b), where a Veteran may utilize "the 
chronic disease shown as such in service" provisions when 
the evidence demonstrates: (1) that the Veteran had a chronic 
disease in service, or during an applicable presumptive 
period: and, (2) that the Veteran presently has the same 
condition.  With respect to the first element, there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice, and (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

It has been observed that the answer to inquiry (1) depends 
on whether the disability is of the type as to which lay 
observation is competent to identify its existence.  Id.; see 
also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation, such as flat feet.); 
Layno v. Brown, 6 Vet. App. 465, 470  (1994); Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 
3 Vet. App. 185, 186-67 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period may suffice.  The Court noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appeals to 
contemplate the use of post-service or post-presumptive 
period evidence of in-service or presumption-period disease.  
Further, to the extent that the language of the regulation is 
ambiguous, "interpretive doubt is to be construed in the 
Veteran's favor."  Savage, 10 Vet. App. at 495, citing Brown 
v. Gardner, 513 U.S. 115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she has in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the Veteran's present condition, i.e. 
whether it is of a type that requires medical expertise to 
identify it as the same condition as in service or during a 
presumption period or whether it can be so identified by lay 
observation.  Id.

The appellant alleged his anxiety is based upon a personal 
assault during his service.  Specifically, during the August 
2001 VA examination, the appellant reported another soldier 
pointed a gun at him and threatened to kill him.  The 
appellant also reported he was picked on, beaten, and 
urinated on while he was asleep.  During the January 2003 RO 
hearing the appellant described being assaulted by other 
soldiers while based in Germany.

The Veteran has not submitted any evidence diagnosing him 
with an anxiety disorder.  The Veteran submitted records of 
two visits to a VA group therapy session.  The first visit 
was described as a "meet and greet" and the notes from the 
second visit indicate that the Veteran was doing well and was 
looking for help from the VA.  Neither note contained a 
diagnosis of an anxiety condition.

Apart from the lack of a diagnosis of an anxiety disorder, 
the August 2001 VA examiner diagnosed the Veteran with a 
depressive disorder, but noted that the Veteran "admitted to 
feeling anxious and depressed especially when talking about 
his separation from the service that was ruined by one bad 
mistake."   The Board notes that the record confirms that 
the Veteran was separated with a discharge under other than 
honorable conditions, and that he indeed requested such a 
discharge in lieu of court-martial action.  To the extent 
that the Veteran's submissions may be construed as indicating 
that he has a depressive disorder as a result of the military 
offense for which he was ultimately separated, this incident 
is already deemed to have occurred in a period of other than 
honorable service.  



As to his contention that he sustained a personal assault in 
service, there is no information of record that supports this 
assertion.  The law provides that for claims for service 
connection for post traumatic stress disorder based upon 
personal assault evidence other than service records may be 
used to corroborate the appellant's account of the assault.  
See 38 C.F.R. § 3.304(f)(3).  Although the appellant's claim 
is not one for post traumatic stress disorder, the claim for 
an anxiety disorder based upon a personal assault is similar 
in that the fact that the assault was not reported does not 
necessarily indicate that the assault did not occur.  
However, the RO informed the appellant of the possibility of 
substantiating the claim through other sources of evidence, 
such as law enforcement records, statements from family 
members, roommates or fellow service members or evidence of 
behavior changes.  See 38 C.F.R. § 3.304(f)(3).

However, the Veteran did not provide any information in 
support of his contention of being the subject of a personal 
assault.  Indeed, to the extent that any information is of 
record indicating the bases for his other-than-honorable 
discharge, it belies the Veteran's report.  The record 
indicates that the Veteran was not the victim in an assault, 
but was instead charged with forgery, breaking into the 
office of a commissioned officer, destruction of government 
property, and destruction of a public record, in an apparent 
effort to steal and destroy records pertaining to unit drug 
urinalysis.  Further, while various members of his chain of 
command then recommended that he be given a general discharge 
under honorable conditions because of prior excellent 
service, their recommendations do not indicate any other 
basis for their view of the Veteran's precipitous decline in 
military behavior.  Stated alternatively, there is no basis 
to support the Veteran's account of having been assaulted in 
service and indeed the record belies it.  

Apart from the lack of evidence to support a finding of an 
in-service event, the Veteran was advised of the need to 
submit medical evidence demonstrating a nexus or relationship 
between a current disability and service by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the Veteran was clearly advised of the need to 
submit medical evidence of a relationship between his anxiety 
disorder and an injury, disease or event in service.  While 
the Veteran is clearly of the opinion that his anxiety 
disorder is related to service, as a lay person, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

After review of the evidence as a whole, the Board finds the 
August 2001 VA opinion to be insufficient to grant a claim 
for service connection.  The statements in favor of the claim 
appear to be primarily based on the veteran's subjective 
history of both the assault during service and his current 
anxiety symptoms.  See Swan v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record).

Despite opportunities to submit corroborating evidence, the 
Veteran has failed to substantiate both a current diagnosis 
of an anxiety disorder and the alleged assault during active 
duty.  Consequently, service connection for an anxiety 
disorder must be denied.

New and Material Evidence

The Veteran was previously denied service connection for a 
headache disorder by rating decisions dated in December 1985, 
February 1986, November 2001, and July 2002.  The Veteran did 
not perfect appeals for any of the prior decisions, and the 
decisions have become final.  38 C.F.R. § 20.1103.  The 
Veteran previously was denied service connection for a 
bilateral foot condition by rating decisions dated in 
December 1985, February 1986, November 2001, and July 2002.  
These decisions are also final.  38 C.F.R. §§ 20.1100, 
20.1103. 



Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" since the last final denial of the 
claims.  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The last final denial of the claims was in July 2002, as 
noted above, and it therefore may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since the    decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Under the amended guidelines, "new" evidence 
remains that which was not previously of record.  However, to 
be material under the new guidelines, the evidence must raise 
a reasonable possibility of substantiating the claim, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps, involving:  (1) determining whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, 
determining whether the reopened claim was well grounded; and 
(3) evaluating the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claims for service connection for a bilateral foot 
disability and a headache disorder.

The Veteran submitted his VA medical records from January 
2006 through November 2008.  These records contain notations 
of complaints of chronic headaches and complaints of foot 
pain; however, the records do not contain a diagnosis of a 
chronic headache condition or a bilateral foot condition, nor 
do they contain a medical nexus between the Veteran's 
disorders and his period of service.  

The Veteran's claims were previously denied because the 
evidence of record did not show that his disorders were 
incurred in or aggravated by service.  This evidence, while 
new, in that it was previously not of record, is not material 
for the purposes of reopening the claim as they do not 
support a connection between the disorders and the Veteran's 
active duty.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The Board finds that new and material evidence has not been 
received and the petition to reopen claims for entitlement to 
service connection for a bilateral foot disorder and a 
headache disorder is denied. 


	(CONTINUED ON NEXT PAGE)













ORDER

Entitlement to service connection for an anxiety disorder is 
denied. 

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim for entitlement to 
service connection for a bilateral foot disorder is denied.

New and material evidence has not been submitted, and the 
petition to reopen the Veteran's claim for entitlement to 
service connection for a headache disorder is denied.



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


